Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (hereinafter "Agreement") made and entered into as of the24th day of September 2009, by and between KESSELRING HOLDING CORPORATION, a Delaware Corporation (hereinafter referred to as the "Company") and JOSEPH SILVA, a New Hampshire resident (hereinafter referred to as “Executive"), effective September 11, 2009 (the “Effective Date”). W I T N E S S E T H: WHEREAS, the Company is a public holding company traded on the Over the Counter Bulletin Board and its symbol is KSSH and its subsidiaries are engaged in cabinet manufacturing and door and hardware distribution. NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other good and valuable consideration the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: 1.RECITALS The foregoing recitals are true and correct in every respect and are incorporated by reference herein. 2.DEFINITIONS a. "Board" shall refer to the Board of Directors of Company. b. “Stock” shall mean common shares of KSSH. 3.DUTIES AND DEVOTION OF EFFORTS a. Duties.Company hereby employs EXECUTIVE to exercise all authority as the Chief Executive Officer and Chief Financial Officer.Company is aware that EXECUTIVE has other business interests that will require some of his time. b. Devotion of Effort.EXECUTIVE hereby agrees to devote his best profes­sional efforts to the interests of Company as described herein.EXECUTIVE agrees to faithfully observe and abide by all rules, regulations and Bylaws of Company which are in force and which are brought to his attention.During the term of the Agreement, EXECUTIVE shall conduct himself in a manner befitting his position as a professional corporate Chief Executive Officer. 4.TERM OF AGREEMENT a. Term.The Term of this Agreement shall begin on the Effective Date, and end on December 11, 2009 ("Initial Term").Upon expiration of the Initial Term, unless terminated pursuant to Section 7 of this Agreement, the Agreement shall be extended on a monthly basis (“Additional Terms”). 1 5.COMPENSATION During each Term hereof, Company shall provide the following to EXECUTIVE: a. Base Compensation.Executive’s Monthly Base Compensation shall be $3,000. The Base Compensation shall be paid in accordance with Company’s uniform payroll procedures. b. Non-Cash Compensation.Company shall provide EXECUTIVE with non-cash compensation equal to a common stock purchase warrant to acquire 1,000,000 shares of Stock exercisable at a price of $0.01 per share for a period of five years, half of which shall be exercisable immediately and half which shall be exercisable on December 11, 2010. c. Benefits.EXECUTIVE shall not be provided with benefits, which will be reviewed upon the extension of this Agreement. d. Miscellaneous Expenses.Company shall reimburse EXECUTIVE for EXECUTIVE’s reasonable travel costs, promotional and business entertainment expenses, and all other related business expenses that are pre-approved in writing by Virgil Sandifer. e. King Bros.-related Bonus.In the event that the Company or its shareholders consummate a merger, acquisition, sale, or similar transaction involving the King Bros. subsidiary during the Initial Term or an Additional Term or within one hundred and eighty (180) days after the termination of the Agreement, the Company shall pay a cash bonus equal to Twenty-Five Thousand Dollars ($25,000) to Executive at the time of the closing of such transaction. f. Other Business Combination or Financing Bonus.In the event that the Company, its affiliates or shareholders consummates any other type of business combination (e.g., a merger, acquisition, sale, joint venture, combination, consolidation, debt or equity investment or financing, etc. involving the Company and/or any of its affiliates and any other entity) during the Term of the Agreement or within one hundred and eighty (180) days after the termination of the Agreement, the Company and Executive shall mutually agree, prior to the consummation of any such business combination, on additional related bonus compensation to be paid to EXECUTIVE. 6.EXECUTIVE EXPENSES EXECUTIVE shall not be responsible for the payment of any approved expenses incurred in connection with his services provided to Company if such expenses are not paid by Company. 7.TERMINATION OF AGREEMENT Either the EXECUTIVE or the Company may terminate the Agreement upon providing written notice to the other party at minimum five (5) business days prior to the end of the Initial Term or an Additional Term. 2 8.NOTICE Any and all notices, requests, demands, directions or other communications required or permitted hereunder shall be in writing and shall be deemed to have been given or made when personally delivered or mailed by registered or certified mail, postage prepaid, return receipt requested, addressed as follows or to such other address as the party to whom the same is intended shall have specified in conformity with the foregoing: As to Company: Kesselring Holding Corporation 602 West Valley Mall Blvd.Union Gap, WA 98901 As to EXECUTIVE: Joseph Silva P.O. Box 170 689 1st N.H. Tpke.
